Citation Nr: 1630071	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  12-02 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for bilateral foot fungus.

4.  Entitlement to a disability rating in excess of 60 percent for coronary artery disease (CAD).

5.  Entitlement to a total disability rating, based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and R.C.D.


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to April 1959 and from
July 1959 to June 1978.

This appeal comes before the Board of Veterans' Appeal (Board) on appeal from
A March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (R0) in Denver, Colorado.

In May 2013, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Board notes that in a January 2014 rating decision, the RO granted service connection for bilateral hearing loss, bilateral tinnitus, GERD, tension headaches (claimed as migraine and sinus headaches), and deviated nasal septum (traumatic) with non-allergic rhinitis (claimed as nose fracture).  This was a full grant of the benefit sought with regard to those issues.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).

The Veteran testified before the undersigned at a May 2016 Video Conference hearing.  The hearing transcript is of record.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities precluded him from obtaining or maintaining substantially gainful employment consistent with his education and occupational background.

2.  At his May 2016 Video Conference hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew (in the event TDIU was granted, which it is below) his claims for entitlement to service connection for a right hip disability, a low back disability and bilateral foot fungus, and his claim for an increased rating for CAD.


CONCLUSION OF LAW

1.  The criteria for the assignment of TDIU have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.15, 4.16 (2015).

2.  The criteria for withdrawal of a substantive appeal on the issues of entitlement to service connection for a right hip disability, a low back disability and bilateral foot fungus, and entitlement to an increased rating for CAD have been met. 38 U.S.C.A.  § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2015) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

The Veteran's Applications for Increased Compensation Based on Unemployability (From 21-8940) indicates that he is 81 years old and that he was last employed in September 1993, as a superintendent for Routt County Road and Bridge.  He reported on the form that his service-connected heart condition prevents him from securing or following any substantially gainful occupation.  

A September 1994 Appointment, Termination and Change of Status report from Routt County indicates that the Veteran was terminated in September 1994 and his reason for leaving was initially noted as retirement, but changed to "medical/personal."

The Veteran is currently service connected for CAD, evaluated as 60 percent disabling since November 23, 2009; diabetes mellitus, type II, evaluated as 20 percent disabling since May 12, 2014; bilateral tinnitus, evaluated as 10 percent disabling since November 23, 2009; bilateral hearing loss, evaluated as 0 percent disabling since November 23, 2009; GERD, evaluated as 10 percent disabling since November 23, 2009; a deviated nasal septum (traumatic) with non-allergic rhinitis (claimed as nose fracture), evaluated as 0 percent disabling since November 23, 2009; and tension headaches (claimed as migraine and sinus headaches), evaluated as 0 percent disabling since November 23, 2009.  He has a combined evaluation of 70 percent (with at least one disability rated as 40 percent disabling) since November 23, 2009, and therefore, he has met the schedular criteria for a TDIU since that time.

Private treatment records show that the Veteran had an aortic valve replacement in 1988.  He was diagnosed with CAD in 2004 and  underwent a percutaneous transluminal coronary angioplasty (PTCA) followed by stenting of the left anterior descending artery in December 2004; left heart catheterization (LHC) in December 2005; LHC in January 2007; and exercise nuclear myocardial perfusion imaging (MPI) in December 2005, January 2007 and February 2008.  

Private medical records dated from May 2010 to November 2011 show gradual progression of functional impairment, due to chest discomfort with exertion.  See private treatment records from Heart Center of the Rockies.

On VA examination in March 2012, the examiner concluded that the Veteran had no restrictions with regard to sedentary work, and that he could intermittently lift up to 10 pounds, but he was not capable of arduous work, strenuous or moderate work, which included lifting over 50 pounds, running, carrying, climbing, due to his cardiac condition. 

An October 2012 Ischemic Heart Disease Disability Benefits Questionnaire indicates that the Veteran had an estimated workload capacity of 1-3 MET's, due to symptoms of fatigue, angina and dizziness, and that his heart condition impaired his ability to work, in that he had limited functional capacity, due to angina, associated with his service-connected CAD.

A more recent October 2014 Ischemic Heart Disease Disability Benefits Questionnaire indicates that the Veteran had an estimated workload capacity of 1-3 MET's, due to symptoms of fatigue, angina and dizziness, and that his heart condition impaired his ability to work, in that he has limited functional capacity, and is "totally disabled," due to angina, associated with his service-connected CAD.

The evidence of record indicates that the Veteran previously worked as a superintendent, but he has not worked in that profession since September 1994.  He has had a combined evaluation of 70 percent (with at least one disability rated as 40 percent disabling) since November 23, 2009, and therefore, he has met the schedular criteria for a TDIU since that time.

The Veteran is currently service connected for CAD, and assigned a 60 percent rating for this disability, based on severe symptomatology, evidenced by multiple heart surgeries and cardiac procedures, which prevents him from performing manual labor.  He is also service connected for several other disabilities, including diabetes, GERD, tension headaches, hearing loss and tinnitus, which would likely prevent him from performing any type of sedentary employment.  The combined impact of his problems would make finding work, even sedentary work, difficult (notwithstanding the Veteran's age - which the Board understands makes this a hypothetical situation, but an important issue notwithstanding: could the Veteran work if his age was not a factor?), highly difficult.  His numerous service-connected disabilities, together, give him a combined rating of 70 percent, which is indicative of significant impairment of health and he has reported that he only had 4 years of high school education, with no subsequent college education or other education, and there is no indication in the record that he has worked or received training in any other field.  

Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that the competent medical evidence of record supports that the Veteran is precluded from engaging in substantially gainful employment as a result of his service-connected disabilities, specifically, his service-connected CAD.  The Veteran meets the criteria for an award of TDIU.  The RO will assign the effective date for that award when it effectuates this decision.  

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2015).

During his May 2016 Video Conference hearing, the Veteran agreed that if he were to be granted TDIU, his additional claims, which include entitlement to service connection for a right hip disability, a low back disability and bilateral foot fungus, and an increased rating for CAD, would be "withdrawn."  The Veteran indicated that he was "happy" with all his other claims being "over with" if he was granted 100 percent unemployment.  See Video Conference Hearing Transcript at 8.

As the Board has granted the Veteran's claim for TDIU above, the Veteran's claims for service connection for a right hip disability, a low back disability and bilateral foot fungus, and an increased rating for CAD, are considered withdrawn. 

The Board finds that the Veteran's statements indicating his intention to withdraw the appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeal regarding these issues, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and they are dismissed.

Duties to Notify & Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

ORDER

The appeal for TDIU is granted.

The claim for entitlement to service connection for a right hip disability is dismissed without prejudice.

The claim for entitlement to service connection for a low back disability is dismissed without prejudice.

The claim for entitlement to service connection for bilateral foot fungus is dismissed without prejudice.

The claim for an increased rating for CAD is dismissed without prejudice.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


